                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 THOMAS H. KRAKAUER, on behalf              )
 of a class of persons,                     )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )                  1:14-CV-333
                                            )
 DISH NETWORK, LLC,                         )
                                            )
                      Defendant.            )

                                         ORDER

       In connection with the pending motion for entry of an order governing disposition

of undisbursed class funds, Doc. 577, the Court has decided that reversion is not

appropriate, for reasons to be explained in a later opinion. The Court is of the tentative

view that:

   1. It cannot decide between cy pres distribution and escheat without determining

       whether there is an appropriate recipient who suitably represents the interests of or

       benefits the class members.

   2. Escheat to states is not the better option, in view of the likely administrative costs,

       divisibility questions, and management issues which would result.

   3. The decision comes down to a choice between cy pres distribution to identified

       group or groups, to escheat to the federal government, or to a combination of those

       two options.

       The Court directs class counsel to file a supplemental brief no later than

September 28, 2020, addressing the first tentative conclusion, perhaps by suggesting




     Case 1:14-cv-00333-CCE-JEP Document 588 Filed 08/18/20 Page 1 of 2
specific recipients, along with evidence, or by suggesting an appropriate procedure to

identify and select a recipient, or otherwise as class counsel deems appropriate. Class

counsel may include in the brief any further thoughts on or discussion of the second and

third tentative conclusions, along with supplemental evidence if appropriate.

       Dish has no interest in the judgment funds it has already paid and which the Court

has decided will not revert to it. Dish has a post-verdict record of obstruction and filing

briefs that attempt to re-litigate already-decided issues and do not advance the ball. A

brief from the wrongdoer, who has no duty to the class, is unlikely to be helpful on the

questions remaining under consideration. While the Court will not invite the defendant to

be heard directly, Dish is free to pass on to class counsel any potentially appropriate cy

pres recipient it identifies, and if Dish does so by September 4, 2020, class counsel shall

address the suggestion in their brief.

       It is ORDERED that no later than September 28, 2020, class counsel, on behalf of

the class, shall file a supplemental brief and evidence addressing selection of an

appropriate cy pres recipient and which may address the equitable choice between state

escheat, federal escheat, and cy pres.

      This the 18th day of August, 2020.




                                           __________________________________
                                            UNITED STATES DISTRICT JUDGE




                                               2



     Case 1:14-cv-00333-CCE-JEP Document 588 Filed 08/18/20 Page 2 of 2
